               Case 19-30244-hdh7 Doc 17 Filed 04/03/19                          Entered 04/03/19 10:56:30                           Page 1 of 4



Fill in this information to identify your case:

Debtor 1                      Mary Elizabeth Snitkin

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF TEXAS

Case number               19-30244                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                 Not employed
       information about additional
       employers.
                                             Occupation            Legal Assistant
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Bernard A Guerrini, PC

       Occupation may include student        Employer's address
                                                                   6500 Greenville Ave., Ste. 320
       or homemaker, if it applies.
                                                                   Dallas, TX 75206

                                             How long employed there?         7 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         3,333.20        $              N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$             N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      3,333.20               $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                    page 1
            Case 19-30244-hdh7 Doc 17 Filed 04/03/19                             Entered 04/03/19 10:56:30                      Page 2 of 4


Debtor 1    Mary Elizabeth Snitkin                                                                Case number (if known)    19-30244


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      3,333.20       $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        473.83       $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
      5e.    Insurance                                                                     5e.        $        104.00       $               N/A
      5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
      5g.    Union dues                                                                    5g.        $          0.00       $               N/A
      5h.    Other deductions. Specify: Parking                                            5h.+       $         88.83 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            666.66       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,666.54       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
      8e. Social Security                                                                  8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $               N/A
      8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,666.54 + $           N/A = $          2,666.54
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         2,666.54
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
Case 19-30244-hdh7 Doc 17 Filed 04/03/19             Entered 04/03/19 10:56:30         Page 3 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:                                        §       CASE NO:       19-30244
                                              §
Mary Elizabeth Snitkin,                       §       CHAPTER 13
                                              §
Debtor                                        §


                                 CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Amended Schedule I was served on the
following entities listed in the attached mailing matrix either by Electronic Service or by First
Class Mail, Postage Pre-paid on the 3rd day of April 2019;


*See attached mailing matrix.


Dated: April 3, 2019                                  /s/ Courtne Dotson
                                                      Courtne Dotson
Label Matrix for Case   19-30244-hdh7 Doc 17
                 local noticing            BMW Filed
                                               Bank of04/03/19
                                                       North America Entered 04/03/19 10:56:30      PageAmerica,
                                                                                        BMW Bank of North   4 of 4CO AIS Portfolio
0539-3                                     AIS Portfolio Services, LP                   4515 N Santa Fe Ave. Dept. APS
Case 19-30244-hdh7                         4515 N Santa Fe Ave                          Oklahoma City, OK 73118-7901
Northern District of Texas                 Oklahoma City, OK 73118-7901
Dallas
Wed Apr 3 10:34:27 CDT 2019
1100 Commerce Street                       Ace Cash Express                             Avant Loan
Room 1254                                  Attn: Bankruptcy Department                  222 N. LaSalle St., Suite 1700
Dallas, TX 75242-1305                      1231 Greenway Dr., #600                      Chicago, IL 60601-1101
                                           Irving, TX 75038-2511


Capital One Bank                                       Chase Bank                                           (p)CITIBANK
P.O. Box 30281                                         P.O. Box 15298                                       PO BOX 790034
Salt Lake City, UT 84130-0281                          Wilmington, DE 19850-5298                            ST LOUIS MO 63179-0034



(p)FIFTH THIRD BANK                                    Frontline Asset Strategies                           Macy’s
MD# ROPS05 BANKRUPTCY DEPT                             Dept. 101345                                         P.O. Box 78008
1850 EAST PARIS SE                                     P.O. Box 1259                                        Phoenix, AZ 85062-8008
GRAND RAPIDS MI 49546-6253                             Oaks, PA 19456-1259


(p)BMW FINANCIAL SERVICES                              Nordstrom                                            Paypal Credit
CUSTOMER SERVICE CENTER                                PO Box 6555                                          P.O. Box 5138
PO BOX 3608                                            Englewood, CO 80155-6555                             Lutherville Timonium, MD 21094-5138
DUBLIN OH 43016-0306


Texas Dow                                              United States Trustee                                Universal Fidelity LP
1001 FM                                                1100 Commerce Street                                 16325 Westheimer Road
Hankamer, TX 77560                                     Room 976                                             Houston, TX 77082-1233
                                                       Dallas, TX 75242-0996


Mary Elizabeth Snitkin                                 Nicholas M Wajda                                     Robert Yaquinto Jr.
1401 Scottsboro Ln.                                    Wajda & Associates, APC                              509 N. Montclair
Richardson, TX 75082-3005                              5430 Lyndon B Johnson Fwy, Ste. 1200                 Dallas, TX 75208-5450
                                                       Dallas, TX 75240-2639




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Citibank                                               Fifth Third Bank                                     Mini Financial Services
P.O. Box 78045                                         P.O. Bank 630778                                     P.O. Box 78103
Phoenix, AZ 85062                                      Cincinnati, OH 45263                                 Phoenix, AZ 85012



End of Label Matrix
Mailable recipients      20
Bypassed recipients       0
Total                    20
